 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREW CEJAS,                                        Case No.: 14-CV-1923-WQH-WVG
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF'S
13   v.                                                   MOTION TO COMPEL
14   DANIEL PARAMO, et al.,
                                                          [ECF NO. 76]
15                                   Defendants.
16
17         Pending before the Court is Plaintiff’s motion to compel responses to his
18   interrogatories, requests for admission, and requests to produce documents. (ECF No. 76.)
19   Plaintiff argues that his various request for discovery were served on February 22, 2018
20   and that as of August 1, 2018 no responses were received. (Id. at 2.) As defendants S.
21   Rutledge, D. Strayhorn, and D. Jaime note in their opposition, fact discovery closed on
22   March 8, 2018. (ECF No. 1 at 1.) Given this, Defendants did not have sufficient time to
23   respond prior to the discovery cutoff date. (Id.)
24         The Court finds the present motion to be untimely. Discovery ended over five
25   months before Plaintiff brought the present issue to the Court’s attention. The Court made
26   clear in its scheduling order that “[a]ll disputes concerning discovery shall be brought to
27   the attention of the Magistrate Judge no later than thirty (30) days following” the events
28   giving rise to the dispute. Assuming Plaintiff waited thirty days for Defendants to respond,

                                                      1
                                                                             14-CV-1923-WQH-WVG
 1   Plaintiff had until late April, 2018 to bring the present issue to the Court’s attention.
 2   Instead, Plaintiff waited until August 3, 2018, to raise the issue in the form of the present
 3   motion without explanation for the delay. Given this, the Court DENIES Plaintiff’s motion
 4   to compel as untimely.
 5         IT IS SO ORDERED.
 6   Dated: January 9, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              14-CV-1923-WQH-WVG
